Title: To Thomas Jefferson from David Humphreys, 20 June 1793
From: Humphreys, David
To: Jefferson, Thomas



Sir
Lisbon June 20th. 1793.

My last was of the 19th. of May. Since which time no vessel has sailed from this Port for the U.S.
I have anxiously expected Captain Cutting by every Packet from England, and particularly by that which arrived the day before yesterday. But there is no intelligence of him. Had he fortunately arrived at this instant, we might have obtained a Swedish or Danish vessel for our purpose. Those occasions being lost, I know not when we may find another.
The communication with France by the ordinary Post continuing still to be cut off, we receive little intelligence but by accidental arrivals or the British Packet. Without relying on all the particulars we obtain through these channels, we collect however that the French fight desperately in every quarter, that the allied forces make little progress and gain no advantages but at the expence of blood, that great confusions prevail in Paris, and that large bodies of Counter-Revolutionists are in arms in different Provinces. The enclosed English Gazette is the last we have and may give you some details.
The American vessel which carried from hence for Havre M. D’Arbot (whom I mentioned was intended as French Minister to this Court) has been taken and sent to Guernsey. The Cargo was French Property.
No war has yet taken place between this Country and France. The Portuguese fleet sailed a few days ago: the destination unknown. A Camp consisting of eight Regiments is formed between this and Centra.
Mr. Freire, when he left Lisbon some time ago for London, informed me he should go within a few months to America.

Mr. Church has not arrived. Of course the vessel which was chartered here to go for him a very long time since, must have been embargoed at Bourdeaux, or employed on some other service. For we had news of its arrival there. With sentiments of sincere & great esteem & respect I have the honour to be Sir Your most obedient & Most humble Servant

D. Humphreys

